Case: 1:19-cr-00523-BYP Doc #: 139 Filed: 05/21/20 1 of 5. PageID #: 741




                                           In the
                   United States District Court
                       For the Northern District of Ohio
                                     Eastern Division

 UNITED STATE OF AMERICA    )
                            ) CASE NO. 1:19 CR 523-14-BYP
      PLAINTIFF             )
 vs.                        )   JUDGE BENITA Y. PEARSON
                            )
 JOSE FRANCISCO REYES       )
                            ) MOTION TO REVEAL THE “DEAL” MADE BY
      DEFENDANT             ) THE GOVERNMENT WITH ANY WITNESS
                            ). EXPECTED TO TESTIFY OF JOSE FRANCISCO
                            ). REYES
 ___________________________)

        Now comes Defendant JOSE FRANCISCO REYES, by and through his CJA

 counsel, Richard P. Kutuchief, who respectfully moves this Court for an Order requiring

 the Government to reveal any agreement, including a plea agreement, entered into

 between the United State’s Attorney’s office, or any other law enforcement agency, and

 any prosecution witness, including but not limited to, any and all consideration given to

 or made on behalf of government witnesses.

        By “consideration or promises of consideration”, Mr. Reyes refers to absolutely

 anything of value or use, including but not limited to, immunity grants, witness fees,

 special witness fees, transportation assistance, assistance to member of witness’ family

 or associates of witness, assistance or favorable treatment with respect to any criminal,

 civil, administrative dispute with the State or the United States, and anything else which

 could arguably create an interest or bias in the witness in favor of the Government, or

 against the defense, and or act as an inducement to testify and or to color testimony.
Case: 1:19-cr-00523-BYP Doc #: 139 Filed: 05/21/20 2 of 5. PageID #: 742



        This motion is more fully addressed in the attached memoranda in support.

                                                    Respectfully submitted,


                                                    /s/ Richard P. Kutuchief
                                                    _____________________________
                                                    RICHARD P. KUTUCHIEF/0025199
                                                    Attorney for Defendant Jose F. Reyes
                                                    The KFarm
                                                    3351 Cormany Road
                                                    Coventry Township, Ohio 44319
                                                    330.762.1134
                                                    justuse@aol.com




                               MEMORANDUM IN SUPPORT

        Counsel for the defense asserts that any agreement or consideration as

 delineated above between the United States Attorney’s office and/or any other law

 enforcement agency, and a prosecution witness, could conceivably influence the

 witness’ testimony.

        The motion pertains to any government witness that the United States Attorney

 and or the others above mentioned, has offered any incentive or agreement or

 inducement for that witness to testify. Included in this request is for the government to

 reveal the instances that any one of these witnesses testified on behalf of the

 prosecution in any state or federal trial occurring prior to, or concurrently with, the

 instant matter, including any charge dismissal, or reductions, and any sentencing,

 probation violation, or parole considerations for themselves, friends, and or relatives of




                                                2
Case: 1:19-cr-00523-BYP Doc #: 139 Filed: 05/21/20 3 of 5. PageID #: 743



 the witness. This includes co-defendants indicted or otherwise who intend to become a

 government witness.

        In Giglio v. United States, 405 U.S. 150 (1972), the Court held that the defendant

 was entitled to a new trial when the government had failed to disclose an alleged

 promise made to its key witness that he would not be prosecuted if he testified for the

 prosecution. The court ruled that the witness credibility was an important issue and

 evidence as to any agreement with the government would be relevant to his credibility

 and the jury was entitled to know of it.

        This decision is further supported by decisions of U.S. v. Kaplan, 470 F.2d 100

 (6th Cir. 1972) and U.S. v. Harris, 462 F.2d 1033 (10th Cir. 1972).

        Because the reliability or credibility of any given witness may be determinative of

 guilt or innocence, the suppression of any considerations given or promised to be given

 in exchange for aid and or testimony in the present matter would be a violation of the

 defendant’s Fourteenth Amendment Due Process Rights. United State v. Minsky, 963

 F.2d 870 (6th Cir. 1992); Giglio, Harris, Kaplan, Supra.

        Defendant further asserts that in addition to promises or consideration which

 might promote the cooperation of a witness with the government, the defendant is also

 entitled to be advised of any matter which might cause a witness to color his or her

 testimony in favor of the government out of fear or interest in self-preservation.

 Inclusive in this category is information concerning the witnesses: possible vulnerability

 to prosecution, parole, or probation revocation, or other sanction by the State. In United

 States v. Bonnano, 430 F.2d 1060 (2nd Cir. 1970), cert.denied, 400 U. S. 964 (1971),

 the Court condemned the government’s failure to disclose an outstanding indictment



                                               3
Case: 1:19-cr-00523-BYP Doc #: 139 Filed: 05/21/20 4 of 5. PageID #: 744



 against its witness, since the pungency of the charge would have shown “possible

 motivation of the witness to testify favorably for the government.” Id. At 1062.

        Furthermore, in United States v. Padgent, 432 F.2d 701 (2nd Cir. 1970), the

 Court reversed the defendant’s conviction because his counsel had been denied the

 right to question a government witness on cross examination with regard to the witness’

 vulnerability to indictment for bail jumping. See also, Davis v. Alaska, 415 U.S. 308

 (1974).

        The Government is already under an obligation to reveal such evidence. The

 mandates of Brady v. Maryland, 373 U.S. 83 (1963) and Kyles v. Whitley, 115 S.Ct 155

 (1995) include impeaching evidence of any kind.

        Therefore, counsel for the defense respectfully requests this court to order the

 government to reveal any agreement entered into between itself and any prosecution

 witness. It is elementary as to how critically important this information is to the defense.

        Wherefore, for the above reasons, Defendant requests that the within Motion be

 Granted, and the information sought be ordered.

                                                   Respectfully submitted,


                                                   /s/ Richard P. Kutuchief
                                                   _____________________________
                                                   RICHARD P. KUTUCHIEF/0025199
                                                   Attorney for Defendant Jose Francisco
                                                   Reyes
                                                   The KFarm
                                                   3351 Cormany Road
                                                   Coventry Township, Ohio 44319
                                                   330.762.1134
                                                   justuse@aol.com




                                               4
Case: 1:19-cr-00523-BYP Doc #: 139 Filed: 05/21/20 5 of 5. PageID #: 745




                                   Proof of Service
          I hereby certify that on this 21st day of May, 2020, a copy of the foregoing was
 filed electronically. Parties may access this filing through the court’s system. Notice of
 this filing will be sent by operation of the court’s electronic filing system.


                                                  /s/ Richard P. Kutuchief
                                                  ________________________________
                                                  RICHARD P. KUTUCHIEF/0025199




                                              5
